COURT OF APPEALS OF VIRGINIA


Present: Judges Bumgardner, Kelsey and Senior Judge Hodges


ARROTE T. WILLIS
                                                                 MEMORANDUM OPINION*
v.     Record No. 1358-05-3                                          PER CURIAM
                                                                    OCTOBER 4, 2005
THE GOODYEAR TIRE AND RUBBER COMPANY
 AND LIBERTY INSURANCE CORPORATION


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Philip B. Baker; Sanzone & Baker, P.C., on brief), for appellant.

                 (James A.L. Daniel; M. Brent Saunders; Daniel, Vaughan, Medley &
                 Smitherman, P.C., on brief), for appellees.


       Arrote T. Willis (claimant) appeals a decision of the Workers’ Compensation

Commission finding that he failed to prove he sustained a compensable injury by accident on

June 27, 2002, but rather his condition was caused by non-compensable repetitive and

cumulative trauma. Claimant also contends the commission erred in allowing into evidence

(1) the opinions of Dr. J. Gordon Burch based upon a videotape; and (2) testimony about

claimant’s prior elbow injury. We have reviewed the record and the commission’s opinion and

find that this appeal is without merit. Accordingly, we affirm for the reasons stated by the

commission in its final opinion. See Willis v. The Goodyear Tire and Rubber Company, VWC

File No. 212-84-75 (May 6, 2005). We dispense with oral argument and summarily affirm

because the facts and legal contentions are adequately presented in the materials before the Court

and argument would not aid the decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                          Affirmed.

       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.